Case 13-18512        Doc 32     Filed 12/10/18     Entered 12/10/18 16:12:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 18512
         Vickey E Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/30/2013.

         2) The plan was confirmed on 07/10/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/28/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/20/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $37,386.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-18512             Doc 32         Filed 12/10/18    Entered 12/10/18 16:12:38                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $64,409.24
           Less amount refunded to debtor                              $1,489.77

 NET RECEIPTS:                                                                                           $62,919.47


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,845.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $2,551.57
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $6,396.57

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Alliant Credit Union                    Unsecured     32,413.00     34,220.08        34,220.08      17,454.98        0.00
 Alliant Credit Union                    Unsecured           1.00           NA               NA            0.00       0.00
 American General Finance                Unsecured           1.00           NA               NA            0.00       0.00
 AmeriCash Loans LLC                     Unsecured      5,291.00       5,037.22         5,037.22      2,569.39        0.00
 Asset Acceptance                        Unsecured      1,069.00       1,077.94         1,077.94        549.84        0.00
 Asset Acceptance                        Unsecured         473.00        476.42           476.42        243.01        0.00
 Asset Acceptance                        Unsecured         464.00        467.15           467.15        238.28        0.00
 Asset Acceptance                        Unsecured         443.00        446.18           446.18        227.59        0.00
 Asset Acceptance                        Unsecured         385.00        387.28           387.28        197.54        0.00
 Asset Acceptance                        Unsecured         209.00        210.61           210.61        107.43        0.00
 Bank Of America, N.A.                   Secured      156,870.00            NA               NA            0.00       0.00
 Bur Col Reco                            Unsecured          85.00           NA               NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured           1.00           NA               NA            0.00       0.00
 City Of Berwyn                          Unsecured         200.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      2,100.00       1,648.46         1,648.46        840.85        0.00
 Commonwealth Edison Company             Unsecured           1.00      1,463.74         1,463.74        746.62        0.00
 Contract Callers Inc                    Unsecured      1,464.00            NA               NA            0.00       0.00
 Crd Prt Asso                            Unsecured         661.00           NA               NA            0.00       0.00
 Credit Management Lp                    Unsecured         592.00           NA               NA            0.00       0.00
 Gecrb/Jcp                               Unsecured           1.00           NA               NA            0.00       0.00
 GREAT AMERICAN FIN                      Unsecured           1.00           NA               NA            0.00       0.00
 Internal Revenue Service                Unsecured            NA       2,756.93         2,756.93      1,406.25        0.00
 Internal Revenue Service                Priority       7,000.00     16,168.35        16,168.35      16,168.35        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00         97.72            97.72          49.85       0.00
 Jefferson Capital Systems LLC           Unsecured         305.00           NA               NA            0.00       0.00
 Keyes Center for Toes                   Unsecured     14,801.23     14,753.94        14,753.94       7,525.69        0.00
 Merrick Bank                            Unsecured         959.00        439.00           439.00        223.93        0.00
 Midland Funding                         Unsecured         396.00           NA               NA            0.00       0.00
 Mrsi                                    Unsecured         141.00           NA               NA            0.00       0.00
 National Recovery Agency                Unsecured          85.00           NA               NA            0.00       0.00
 Nicor Gas                               Unsecured      2,500.00       2,394.56         2,394.56      1,221.42        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-18512             Doc 32       Filed 12/10/18    Entered 12/10/18 16:12:38                Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal       Int.
 Name                                      Class   Scheduled        Asserted      Allowed         Paid          Paid
 PYOD                                  Unsecured           1.00          533.76        533.76        272.26         0.00
 Receivables Management                Unsecured          19.00             NA            NA            0.00        0.00
 Resurgent Capital Services            Unsecured           0.00          210.46        210.46        107.35         0.00
 Resurgent Capital Services            Unsecured           0.00          471.06        471.06        240.28         0.00
 Resurgent Capital Services            Unsecured           0.00        1,225.53      1,225.53        625.12         0.00
 RJM Acquisitions LLC                  Unsecured          73.00           73.56         73.56          37.52        0.00
 RJM Acquisitions LLC                  Unsecured           0.00          110.25        110.25          56.24        0.00
 Santander Consumer USA                Secured        4,810.00         5,474.84      4,810.00      4,810.00       95.60
 Santander Consumer USA                Unsecured            NA             0.00        664.84        339.12         0.00
 Security Credit Services              Unsecured         598.00             NA            NA            0.00        0.00
 Sprint Corp                           Unsecured         300.00          330.12        330.12        168.39         0.00
 Trident Asset Management              Unsecured         137.00             NA            NA            0.00        0.00
 Village of Lansing Water/Sewer Dept   Secured        1,000.00              NA            NA            0.00        0.00
 Wells Fargo Bank                      Unsecured           1.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00              $0.00                  $0.00
       Mortgage Arrearage                                             $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                    $4,810.00          $4,810.00                 $95.60
       All Other Secured                                              $0.00              $0.00                  $0.00
 TOTAL SECURED:                                                   $4,810.00          $4,810.00                 $95.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                $0.00                   $0.00
        Domestic Support Ongoing                                   $0.00                $0.00                   $0.00
        All Other Priority                                    $16,168.35           $16,168.35                   $0.00
 TOTAL PRIORITY:                                              $16,168.35           $16,168.35                   $0.00

 GENERAL UNSECURED PAYMENTS:                                  $69,496.81           $35,448.95                   $0.00


 Disbursements:

           Expenses of Administration                                 $6,396.57
           Disbursements to Creditors                                $56,522.90

 TOTAL DISBURSEMENTS :                                                                                $62,919.47




UST Form 101-13-FR-S (9/1/2009)
Case 13-18512        Doc 32      Filed 12/10/18     Entered 12/10/18 16:12:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
